                                   UNITED STATES DISTRICT COURT
                                              PROBATION OFFICE
                                       DISTRICT OF NEW JERSEY
   SUSAN M. SMALLEY                                                                   U.S. COURTHOUSE
CHIEF U.S. PROBATION OFFICER                                                           50 WALNUT ST.
                                                May 3, 2021                               ROOM 1001
                                                                                      NEWARK, NJ 07102
                                                                                         (973) 645-4240
                                                                                      FAX: (973) 645-2155

                                                                                      www.njp.uscourts.gov


       The Honorable Stanley R. Chesler
       Senior United States District Judge
       Two Federal Square, Room 417
       Newark, New Jersey 07101

                                                          RE: Nowak, Ania
                                                          Docket No: 2:10CR00633-01
                                                          REPORT ON OFFENDER UNDER
                                                          SUPERVISION

       Dear Judge Chesler:

       The purpose of this correspondence is to notify the Court that the above referenced person under
       supervision has been noncompliant with conditions of supervision, specifically not making
       monthly payments as Court ordered. We have attached the Report on Offender Under Supervision
       (Probation Form 12A) for Your Honor’s review and consideration. At this time, no Court action
       is requested.

       We remain available should Your Honor wish to discuss this matter further. The undersigned
       officer can be reached at (973) 445-8519.

                                                          Respectfully submitted,

                                                          SUSAN M. SMALLEY, Chief
                                                          U.S. Probation Officer

                                                          Elisa Martinez

                                                              By: ELISA MARTINEZ
                                                                  Supervising U.S. Probation Officer

       / kam

       PREPARED BY:



       Kelly A. Maciel                  05/03/2021
       KELLY A. MACIEL                       Date
       U.S. Probation Technician
PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
Name of Offender: Ania Nowak                                                             Cr.: 10-00633-001
                                                                                          PACTS #: 58093

Name of Sentencing Judicial Officer:    THE HONORABLE STANLEY R. CHESLER
                                        SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 05/15/2015

Original Offense:   Conspiracy to Commit Wire Fraud, 18 U.S.C. § 1349

Original Sentence: 66 months imprisonment, 3 years of supervised release

Special Conditions: New Debt Restriction, Self-Employment/Business Disclosure, and Occupational
Restrictions

Type of Supervision: Supervised Release                        Date Supervision Commenced: 10/01/2019

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance

  1                    The person under supervision has violated the special condition which states
                       ‘The defendant shall make restitution in the amount of $2,050,975.34. The
                       defendant shall satisfy the amount due in the monthly installments of no
                       less than $250.’


U.S. Probation Officer Action:

Nowak has failed to make her Court ordered payments of $250 per month towards her financial obligations.
Nowak has been consistently making payments of $250 per month up until the commencement of the
pandemic, due to having a reduction in pay and work hours. She has failed to make any payment for the
months of April through December 2020, and January, February, and March of 2021.

When confronted regarding her noncompliance, Nowak advised she can now resume making her Court
ordered payments. She recently made a payment of $200 on April 27, 2021 and advised she can return to
paying $250 a month moving forward. She currently has an outstanding balance of $2,041,809.15. Nowak
was verbally reprimanded for failure to make restitution payments as ordered by the Court. We are
requesting no formal Court action at this time. Should Nowak continue to fail to adhere to the Court ordered
monthly payments, or if any other noncompliance occurs, the Court will be notified.
                                                                                            Prob 12A – page 2
                                                                                                  Ania Nowak


                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer

                                                        Elisa Martinez

                                                          By:    ELISA MARTINEZ
                                                                 Supervising U.S. Probation Officer

/ kam

PREPARED BY:



Kelly A. Maciel                 05/03/2021
KELLY A. MACIEL                     Date
U.S. Probation Technician

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

x   No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)

    Submit a Request for Modifying the Conditions or Term of Supervision
    Submit a Request for Warrant or Summons
    Other


                                                        s/Stanley R. Chesler, U. S. D. J.
                                                                  Signature of Judicial Officer

                                                                             5/3/2021

                                                                                Date
